Duckworth, Chief Justice.
The Constitution (Cade Ann. § 2-4903; Const, of 1945, Ga. L. 1945) requires that all equity cases shall be tried in the county where a defendant resides against whom substantial relief is prayed. The only relief sought is an injunction, and the petition shows the defendants reside in DeKalb and Rockdale Counties, respectively, while the suit is filed in Gwinnett County. Ground 2 of the demurrer, sustained by the judgment appealed from here, raises this point of lack of jurisdiction. There is no merit in the appeal.

Judgment affirmed.


All the Justices concur.